DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tamura et al. (U.S. Patent Application Publication 2015/0110915).  Regarding Claims 1-2, Tamura et al., hereafter “Tamura,” show that it is known to have a liquid blow molding apparatus (Abstract) comprising a blow molding mold (Figure 2, element 1); a pressurized liquid supply (Figure 2, element 21/P1); a blow nozzle (Figure 2, element 4), a partition wall member (Figure 2, element 11), and a pressurized fluid supply (Figure 2, element P2).
Regarding Claim 3, Tamura shows the apparatus of claim 1 above, including one wherein the blow nozzle includes a guide tube that is inserted inside the mouth of the preform (element 8).
Regarding Claim 4, Tamura shows the apparatus of claim 1 above, including one comprising a seal member (element 5).
Regarding Claim 5, Tamura shows the apparatus of claim 1 above, including one wherein the preform includes a circular shaped neck ring at the bottom end of the mouth, and the partition wall member touches an entire circumference of the neck ring (Figure 2).
Regarding Claim 6, Tamura shows the apparatus of claim 1 above, including one wherein the pressurized fluid supply is configured to supply pressurized air into the mouth-external pressurized space (0030).
Regarding Claim 7, Tamura shows the apparatus of claim 1 above, including one comprising a drive mechanism to move the blow nozzle and partition wall toward and away from the mold (0037).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the arguments are directed to the claims as-amended which required further consideration and search.  With regard to the above rejection of the amended claims, the examiner notes, similarly to the paper mailed 2 October 2020, that Claims 1-7 are apparatus claims which are not bound by the process steps/conditions, only that they would be capable of carrying out such a process.

Allowable Subject Matter
Claims 8-11 are allowed, as-amended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742